Case 2:20-cv-10352-VAR-RSW ECF No. 15 filed 09/17/20                       PageID.2156       Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 JERRY WORD,


                         Petitioner,                             Case No. 2:20-cv-10352
                                                                 Hon. Victoria A. Roberts

 v.


 JOHN CHRISTIANSEN,

                   Respondent.
 ___________________________________/

      ORDER DENYING WITHOUT PREJUDICE (1) PETITIONER’S MOTION TO
       COMPEL DISCOVERY [ECF No. 2], AND (2) PETITIONER’S MOTION TO
                   ADVANCE AND EXPEDITE [ECF No. 11]

         This is a habeas action brought by a state prisoner under 28 U.S.C. § 2254. Petitioner seeks

 an order compelling Respondent to produce materials he alleges are necessary to a review of his

 substantive claims. Petitioner’s motion to expedite proceedings asserts that he requires the

 discovery materials now so that he can reply to Respondent’s responsive pleading. Respondent

 argues that Petitioner’s claims were either reasonably adjudicated by the state courts or barred by

 procedural default.

         At root, Petitioner moves for the production of police reports and other documents in an

 attempt to undermine the weight of the evidence presented against him at trial. These new

 materials, it appears, were not part of the state court record on direct appeal. In Cullen v. Pinholster,

 563 U.S. 170, 181-82 (2011), the Supreme Court held that where habeas claims have been decided

 on their merits in state court, a federal court’s review under 28 U.S.C. section 2254(d)(1)—whether

                                                    1
Case 2:20-cv-10352-VAR-RSW ECF No. 15 filed 09/17/20                  PageID.2157      Page 2 of 2



 the state court determination was contrary to or an unreasonable application of federal law—is

 limited to the record reviewed by the state courts. So at this stage of the proceedings—until the

 Court determines that Petitioner has satisfied section 2254(d) review—the materials are not

 pertinent to review of the state court adjudication of Petitioner’s claims. The Court denies these

 motions without prejudice. The Court must first review the record and the state court adjudication

 of Petitioner’s claims and decide if a production of the records is warranted. The Court will

 reconsider Petitioner’s request on its own motion if it determines that some or all of his claims

 survive review under section 2254(d) without the need for Petitioner to file an additional motion.

        Petitioner’s motion to compel discovery and motion to advance and expedite proceedings

 are DENIED WITHOUT PREJUDICE.

        ORDERED.

                                                      s/ Victoria A. Roberts
                                                      Hon. Victoria A. Roberts
                                                      United States District Judge
 Dated: 9/17/2020




                                                 2
